


Exhibit 10.11


SECURED PERSONAL GUARANTY


June 30, 2015


To induce American Power Group Corporation, a Delaware corporation with its
principal place of business at 7 Kimball Lane, Building A, Lynnfield,
Massachusetts 01940, and its successors and assigns (the “Lender”), to make
loans or grant other financial accommodations to Trident Resources LLC, a North
Dakota limited liability company (the “Borrower”), and in consideration thereof,
the undersigned guarantor(s), jointly and severally if more than one (herein
collectively the “Guarantor”), hereby absolutely and unconditionally
guarantee(s) to the Lender the due and punctual payment and performance of the
Borrower’s Obligations (as herein defined), when due, whether by acceleration or
otherwise, irrespective of the validity or enforceability of the documents
evidencing the Obligations or executed in connection therewith or the existence
or perfection of any security therefor. “Obligations” means all indebtedness and
liabilities whatsoever of the Borrower to the Lender, whether direct or
indirect, secured or unsecured, joint or several, absolute or contingent, due or
to become due, whether for payment or performance, now existing or hereafter
arising, under that certain Loan and Security Agreement executed as of the date
hereof between the Borrower and the Lender (the “Loan Agreement”) and/or the
Senior Secured Promissory Note executed as of the date hereof by the Borrower
(the “Note”), regardless of how the same arise.


The obligations of the Guarantor under this Guaranty are secured by a Security
Agreement, dated as of the date of this Guaranty, between the Guarantor and the
Lender. Additional rights of the Lender are set forth in such Security Agreement
and the other documents referred to therein.


The Guarantor expressly waives the following: presentment and demand for payment
or performance of any of the Obligations, any instrument evidencing the
Obligations or this Guaranty, protest, notice of protest and notice of default
under the Loan Agreement, the Note or any other instrument evidencing the
Obligations or hereunder or of dishonor or nonpayment of any instrument
evidencing the Obligations, and any other notice or demand required by law and
lawfully waivable by the Guarantor; any defenses otherwise available to a surety
or guarantor; any right to require suit against the Borrower or any other party
before enforcing this Guaranty; and, for as long as any of the Obligations
remain unpaid, any and all rights the Guarantor may have against the Borrower by
way of subrogation, reimbursement, set-off, claim or otherwise arising out of
the payment or performance by the Guarantor of any of the Obligations to the
Lender.


The Guarantor hereby consents and agrees that amendments or waiver of the Loan
Agreement and/or the Note, renewals and extensions of time of payment,
surrender, release, exchange, substitution, dealing with or taking of any
collateral or additional collateral security, making advances to perform
Obligations then in default, taking or release of any other guaranties,
assignment or transfer of any of the Obligations, including this Guaranty,
abstaining from taking guaranties or additional collateral, waivers of any
defaults, rights or remedies and any and all other forbearances or indulgences
granted by the Lender to the Borrower or any other party may be made, granted
and/or effected by the Lender without notice to the Guarantor and without in any
manner affecting the Guarantor’s liability hereunder.


Any modification, release or limitation of the liabilities of the Borrower or of
any other guarantors of the Obligations which occurs in or as a result of the
operation of any existing or future federal or state laws affecting the rights
of creditors, including without limitation the Federal Bankruptcy Code, as
amended from time to time, shall not delay, release, limit or alter the
Guarantor’s liability hereunder.





--------------------------------------------------------------------------------




Any notice to the Guarantor by the Lender at any time shall not imply that such
notice or any further or similar notice was or is required. Any notice, demand,
request or other communication given hereunder or in connection herewith
(“Notice”) shall be deemed sufficient if in writing and sent by registered or
certified mail, postage prepaid, return receipt requested, addressed to the
party to receive such Notice at such party’s address set forth herein or at such
other address as such party may hereafter designate by Notice given in like
fashion. Notices from the Lender to the Borrower shall be deemed given when
mailed. Any Notice from the Guarantor to the Lender shall be effective only upon
receipt of such Notice by an officer of the Lender.


The Guarantor further agrees to pay the Lender any and all costs, expenses and
reasonable attorneys’ fees paid or incurred by the Lender in enforcing or
collecting or endeavoring to enforce or collect the Obligations or in enforcing
or endeavoring to enforce this Guaranty.


The Guarantor agrees that any and all existing or future indebtedness, liability
or obligations of the Borrower to the Guarantor are and shall be fully
subordinated to the Obligations until payment and/or performance of the
Obligations in full.


In the event of a default under any of the Obligations or in the event of any
damage or destruction of all or any part of any material property, real or
personal, now or hereafter securing this Guaranty or in the event that the
Borrower, the Guarantor or any one or more of any other guarantors of any of the
Obligations shall (i) apply for or consent to the appointment of a receiver,
trustee or liquidator of its or any of its or their property, (ii) admit in
writing its or their inability to pay or fail generally to pay its or their
debts as they mature, (iii) make a general assignment for the benefit of
creditors, (iv) be adjudicated a bankrupt, or (v) file a voluntary petition in
bankruptcy or a petition or an answer seeking reorganization or an arrangement
with creditors, to take advantage of any bankruptcy, reorganization,
arrangement, insolvency, readjustment of debts, dissolution or liquidation
statute, or admitting the material allegations of a petition filed against the
Guarantor or any of them in a proceeding under any such law, all Obligations
shall, for the purpose of this Guaranty, be deemed at the Lender’s election to
have become immediately due and payable. The occurrence of any or all of the
foregoing or the failure of the Guarantor to observe or perform any covenant,
agreement or condition of this Guaranty or contained in any document, instrument
or agreement executed in connection herewith or as security for the Guarantor’s
obligations hereunder shall be an “Event of Default” hereunder.


The Guarantor further covenants and agrees with the Lender that during such time
as this Guaranty is in effect, the Guarantor will not make or permit any
substantial diminution in the Guarantor’s net worth. In the event of any breach
of the covenants and agreements contained in this Guaranty or upon the
occurrence of an Event of Default hereunder, all Obligations, regardless of
their terms, shall at the Lender’s election be deemed for the purposes of this
Guaranty to have become matured, and, at the Lender’s election, the Guarantor
shall promptly pay to the Lender the entire amount of the Obligations, and the
Lender may take any action deemed necessary or advisable to enforce this
Guaranty.


If more than one party executes this Guaranty, all obligations of such parties
hereunder are the joint and several obligations of the undersigned, and all
references to the Guarantor herein shall be deemed to refer to, all (both) of
them, each of them and any (either) of them.


This Guaranty shall be governed and construed in accordance with the laws of the
State of Iowa applicable to contracts made and to be performed wholly therein
and without reference to conflicts of law rules. The Guarantor hereby
irrevocably agrees that any suit or proceeding arising directly and/or
indirectly pursuant to or under this Guaranty shall be brought solely in a
federal or state court located in the State of Iowa. The Guarantor covenants and
irrevocably submits to the in personam jurisdiction of the federal and state
courts located in the State of Iowa and agrees that any process in any such
action may be served upon the Guarantor personally or by certified mail or
registered mail addressed to the Guarantor, return receipt

2

--------------------------------------------------------------------------------




requested, with the same full force and effect as if personally served upon the
Guarantor in the State of Iowa. The Guarantor hereby waives any claim that any
such jurisdiction is not a convenient forum for any such suit or proceeding and
any defense or lack of in personam jurisdiction with respect thereto.


THE GUARANTOR HEREBY UNCONDITIONALLY WAIVES ANY RIGHT TO A JURY TRIAL WITH
RESPECT TO AND IN ANY ACTION, PROCEEDING, CLAIM, COUNTERCLAIM, DEMAND OR OTHER
MATTER WHATSOEVER ARISING OUT OF THIS GURARNTY, THE NOTE, THE LOAN AGREEMENT OR
ANY OTHER AGREEMENT, DOCUMENT OR INSTRUMENT CONTEMPLATED BY THIS GUARANTY, THE
NOTE OR THE LOAN AGREEMENT.


This Guaranty shall operate as a continuing guaranty and shall be binding upon
the Guarantor and the Guarantor’s heirs, personal representatives, successors
and assigns, and shall inure to the benefit of the Lender and its successors and
assigns.


Executed under seal as of the date first above written.




/s/ Thomas Lockhart
Thomas Lockhart
                        
Address for Notices:


_____________________
_____________________
_____________________



3